The opinion of the court was delivered by
Williams, Ch. J.
The only question in this case is, whether Chaplin was indebted to and trustee of Salathiel H. Ellis, the principal debtor. It is apparent, that we cannot revise the decision of the county court, in this particular. They have found, that the note, which the trustee executed, was payable to Sally Ellis, the mother of the debtor, on a consideration proceeding from her; that it was in her possession at the time of her death ; and that, though there might have been some understanding, that this, with the rest of her property, should pass to the debtor, her son, at her decease, yet this was not carried into effect. No question is, therefore, presented by the case, as it comes here from the county court.
From the evidence it is difficult to see, how the court could have arrived at a different conclusion. There is nothing coming from Mrs. Ellis, that she had parted with her interest in the note; and the declarations or acts of the principal debtor cannot be evidence in this case. It is for his interest to have the amount due upon the note applied in payment of his debt to the plaintiff; but this cannot be effected by him, without the concurrence of his mother, or her representatives, to whom the trustee is still indebted, so far as we can learn from any facts presented in this case.
Judgment affirmed.